 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     MARIE CARMEN M.,                        )   No. CV 18-7673 FFM
12                                           )
                              Plaintiff,     )   JUDGMENT OF REMAND
13                                           )
           v.                                )
14                                           )
     ANDREW M. SAUL,                         )
15   Commissioner of the Social Security     )
     Administration,                         )
16                                           )
                              Defendant.     )
17                                           )
18         The Court having entered an Order pursuant to Sentence 4 of 42 U.S.C. §
19   405(g),
20         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
21   captioned action is remanded to the Commissioner of Social Security for further
22   proceedings set forth in the Order filed concurrently herewith.
23

24   DATED: February 27, 2020
                                                     /S/FREDERICK F. MUMM
25
                                                       FREDERICK F. MUMM
26                                                   United States Magistrate Judge
27

28
